DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I in the reply filed on 3/23/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Further regarding the election, the applicant asserts that claims 33-34 and 43 are included in the elected invention; however, claim 33 is cancelled in the amendment and claims 34 and 43 depend from withdrawn claims 32 and 39 respectively. Therefore, claims 24-26 are the remaining claims drawn to the elected invention as currently set forth. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 1-8 of U.S. Patent No. 9,513,076 and 10,788,277 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader in scope than the patented claims. For example, the patented claims require a particular firearm while the instant claim are merely a semi-automatic firearm and the patented claims require the firing pin to extend through an aperture in the movable member whereas the instant claims do not. The claims of the instant application are covered by the structure claimed in the patent claims and it would have been obvious to omit any particular structure or limitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 24-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gabriel, US Patent No. 5,900,576.
Regarding claim 24, Gabriel discloses a semiautomatic firearm (3:16-21 discloses a firearm) chambered for rimfire cartridges (the firearm of Gabriel is not specific but is at least capable of being chambered for rimfire cartridges), the semiautomatic firearm comprising: a receiver (3) connecting to a barrel (1) with a firing chamber (figure 1), a bolt assembly (4, 5, 14, inter alia) movable along a central axis within the receiver and slidingly engaged therewith (figures 1-4 for example), the bolt assembly comprising: a bolt body (4) with a firing pin extending through the bolt body (3:25-30 discloses a firing pin but not shown), the bolt assembly slidingly movable into and out of an in-battery position (in battery figure 1, out of in-battery figure 4 for example); a movable member (12) constrained by, extendable outwardly from (figure 1), and retractable inwardly with respect to (figures 3 and 4) the bolt body, the movable member having an distal end (figure 1 for example) engaged with a cam surface (23) external to the bolt assembly, the cam surface fixed with respect to the receiver (figures 1-4), the cam surface including a transition portion (23a) whereby when the bolt assembly moves forwardly and rearwardly with respect to the receiver, the transition portion moves the movable member between an extended position and a retracted position when the bolt body moves from an in battery position rearwardly (5:25-30 discloses the transition portion 23a acts to move the moveable member from an extended position to a retracted position).
Furthermore, Gabriel also discloses movable members 7 which interface with cam surfaces 11 in a similar manner to that of moveable member 12 and cam surface 23 and should be carefully considered in any amendment or argument because the structure is equally applicable to the current claims.
Regarding claim 25, Gabriel further discloses the cam surface is a surface on the receiver (shown in figures 1-4).

Claim(s) 24-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lochhead, US Patent No. 2,626,474.
Regarding claim 24, Lochhead discloses a semiautomatic firearm chambered for rimfire cartridges (Lochhead discloses a firearm capable of being chambered for any suitable cartridge), the semiautomatic firearm comprising: a receiver (12) connecting to a barrel (shown in figure 1) with a firing chamber (containing chambered cartridge 23), a bolt assembly (bolt assembly shown in figure 2 inter alia) movable along a central axis within the receiver and slidingly engaged therewith (2:14-20), the bolt assembly comprising: a bolt body (15) with a firing pin (20) extending through the bolt body (shown in figures 1 and 2), the bolt assembly slidingly movable into and out of an in-battery position (2:14-20 for example); a movable member (25) constrained by, extendable outwardly from (figure 4 for example), and retractable inwardly with respect to the bolt body (figure 3 for example), the movable member having an distal end (30 and 31) engaged with a cam surface (35) external to the bolt assembly (figure 2) the cam surface fixed with respect to the receiver (figure 2), the cam surface including a transition portion (37) whereby when the bolt assembly moves forwardly and rearwardly with respect to the receiver, the transition portion moves the movable member between an extended position and a retracted position when the bolt body moves from an in battery position rearwardly (3:30-55 for example)
Regarding claim 25, Lochhead further discloses the cam surface is a surface on the receiver (figure 2).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Gabriel or, in the alternative, under 35 U.S.C. 103 as obvious over Bush, US Patent No. 2014/0317983.
Regarding claim 26, Gabriel discloses the barrel of a firearm with a chamber (as in figures 1-4 for example) and the firearm of Gabriel is capable of being chambered for any number of firearms as the chamber structure is not specific; however, for the sake of clarity, Bush is relied upon as a teaching of a firearm which is chambered for one of .17 Winchester Super Magnum cartridge and .17 Hornady Magnum Rimfire ([0058])
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify or define the firearm type and chamber structure of Gabriel to be capable of chambering a .17 Winchester Super Magnum cartridge or .17 Hornady Magnum Rimfire since Bush provides a clear teaching that such configuration with the specific firearm types and calibers was known in the art and it would have been a matter of design choice since such a modification would have involved a mere change in the size or selection of size of a series components.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In the instant application, selecting a specific caliber merely yields a change in dimensions that would not result any unpredictable results. 

Claim(s) 26 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Lochhead or, in the alternative, under 35 U.S.C. 103 as obvious over Bush, US Patent No. 2014/0317983.
Regarding claim 26, Lochhead discloses a firearm capable of being chambered for any suitable firearm; however, Lochhead does not specifically disclose the caliber claimed. Nonetheless, Bush teaches a firearm which is chambered for one of .17 Winchester Super Magnum cartridge and .17 Hornady Magnum Rimfire ([0058])
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify or define the firearm type and chamber structure of Lochhead to be capable of chambering a .17 Winchester Super Magnum cartridge or .17 Hornady Magnum Rimfire since Bush provides a clear teaching that such configuration with the specific firearm types and calibers was known in the art and it would have been a matter of design choice since such a modification would have involved a mere change in the size or selection of size of a series components.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In the instant application, selecting a specific caliber merely yields a change in dimensions that would not result any unpredictable results. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is provided on form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK R MORGAN whose telephone number is (571)272-6352. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 5712726874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DERRICK R MORGAN/Primary Examiner, Art Unit 3641